Citation Nr: 1800844	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-06 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability and, if so, whether service connection for a back disability should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and, if so, whether service connection for an acquired disability should be granted.

3.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Veteran represented by:	Michael Steinberg, Attorney



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In October 2017, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back disability and psychiatric disability, on the merits, and entitlement to service connection for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By a May 2003 rating decision, the RO denied the Veteran's claim for service connection for a depression disorder; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran filed a notice of disagreement in June 2003.

3.  A statement of the case was issued in September 2003, but the Veteran did not appeal the psychiatric issue in his substantive appeal.

4.  Additional evidence received since the RO's May 2003 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability, and raises a reasonable possibility of substantiating the claim.

5.  By a July 2002 rating decision, the RO denied the Veteran's claim for service connection for a back disability; he was advised of the RO's decision, and of his appellate rights.

6.  The Veteran filed a notice of disagreement with this decision and a statement of the case was issued in September 2003. 

7.  The Veteran filed an untimely substantive appeal in December 2003.  

8.  Additional evidence received since the RO's July 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's May 2003 rating decision to deny service connection for psychiatric disability is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a psychiatric disability.  38 U.S.C. §§ 1110, 1131 (peacetime service)], 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The RO's July 2002 rating decision to deny service connection for back disability is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for a back disability.  38 U.S.C. §§ 1110, 1131 (peacetime service)], 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the RO, by a decision entered in July 2002, denied the Veteran's claim for service connection for a back disability on grounds that there was no evidence of the condition during service and no evidence that the back disability was secondary to the service-connected right ankle disability.  The RO notified the Veteran of its decision, and of his appellate rights.  He a filed an opinion from a nurse which was also considered a notice of disagreement in May 2003.  A statement of the case was issued in September 2003.  The Veteran filed a substantive appeal in December 2003.  The RO found that the substantive appeal was not timely as it was not filed within 60 days of the statement of the case or within one year of from the date of mailing of the July 2002 rating decision.  Therefore, the July 2002 rating decision became the last final decision as to the issue of a back disability.  
As far as the issue of entitlement to service connection for a psychiatric disability, the RO denied service connection for depression in May 2003 finding that the disability did not begin in the military or was not caused by some event experienced in service.  In June 2003, the Veteran filed a notice of disagreement with this decision.  A statement of the case was issued in September 2003.  A substantive appeal was filed in December 2003, but the Veteran clarified that he only wished to appeal the issue of entitlement to service connection for degenerative disc disease of the lumbar spine.  In addition, there was no new and material evidence pertaining to a psychiatric disability received within a year.  38 C.F.R. § 3.156(b) (2017).  

As a result, the RO's July 2002 and May 2003 ratings decisions became final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2002 rating decision, service connection for a back disability was denied because there was no evidence of the condition during service and no evidence that the back disability was secondary to the service-connected right ankle disability.  The evidence received since the time of the RO's July 2002 rating decision includes a May 2003 letter from a nurse that noted that the Veteran did not have a lower back problems upon enlistment into the military and that the spinal symptoms began after 1986.  She concluded that this right ankle deformity added to his lower back problems.  This evidence suggests a relationship between the Veteran's back and service-connected ankle disability.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for a back disability is reopened.

In the May 2003 rating decision, service connection for a psychiatric disability was denied because the disability did not begin in the military or was not caused by an event experienced in service.  The evidence received since the time of the RO's May 2003 rating decision includes testimony from the Veteran explaining that he was depressed during service which caused him to involve himself in high risk sexual activity and drug use.  This evidence suggests that the Veteran self-medicated his depression during service and therefore, shows a link between his military service and the onset of his depression.  This evidence was not before adjudicators when the Veteran's claim was last denied in May 2003, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for a back disability is reopened.
 

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for back disability is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a psychiatric disability is reopened.



REMAND

The Board finds that the December 2012 VA opinion regarding his back disability is not adequate.  Although the examiner provided an opinion that the Veteran's gait problems (due to his service-connected ankle disability) did not cause the Veteran's back disability, there was no opinion as to whether the Veteran's service-connected disabilities, including his ankle, aggravated his back disability.  For this reason, the Board finds that an opinion is needed that addresses the question of aggravation.

Although the Veteran received a VA psychiatric examination in May 2011, the examiner did not provide an opinion as to whether the Veteran's psychiatric disability was related to the Veteran's military service.  Instead, the examiner opined that the Veteran's depression was less likely as not caused by or aggravated by his right ankle disability.  Furthermore, new evidence in the form of the Veteran's testimony has been received.  A new examination and opinion is needed that addresses the Veteran's testimony and addresses whether the Veteran's psychiatric disability is related to the Veteran's military service.

A statement of the case (SOC) has not yet been issued in response to the January 2017 notice of disagreement with the denial of service connection for a right hip disability.  This issue must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

After examination of the Veteran and review of the record to include this remand, the examiner should identify all acquired psychiatric diagnoses.  

a.  With respect to each diagnosis rendered, the examiner should provide an opinion with respect to whether it is at least as likely as not (a probability of 50 percent or greater) that such psychiatric diagnosis is related to the Veteran's military service.

b.  The examiner should also provide an opinion as to whether the Veteran's psychiatric disability is caused or aggravated (i.e., worsened in severity beyond the natural progress) by his service-connected disabilities. 

The examiner's attention is directed to the Veteran's testimony that he contracted gonorrhea so frequently during service, his physician took him aside and provided him with "sex education".  He reported that he was so lonely that he used sex to cope with his loneliness.  He also used illegal drugs in service to self-medicate his depression and was disciplined for this on a number of occasions.  He testified that he was a heroin addict at the time that he was discharged.

If aggravation is found for any acquired psychiatric disorder identified, the examiner should determine the baseline manifestations such found prior to aggravation and the increased manifestations, which, in the examiner's opinion, are proximately due to service-connected disabilities. 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Obtain an opinion regarding the Veteran's back disability by a clinician.  The clinician should be requested to review the file and the December 2012 examination report.  

a.  With respect to each diagnosis rendered, the clinician should provide an opinion with respect to whether it is at least as likely as not (a probability of 50 percent or greater) that such spine disorder is related to the Veteran's military service.

b.  The clinician should also provide an opinion as to whether the Veteran's spine disorder is caused or aggravated (i.e., worsened in severity beyond the natural progress) by his service-connected disabilities. 

The clinician's attention is directed to the Veteran's allegations that his service-connected ankle disability alters his gait and thus aggravates his spine disorder.  The clinician's attention is also directed to the May 2003 opinion by a nurse, L.N., who opined that his right ankle deformity added to his lower back problems.  Please also consider treatment for the back during service, including the February 1980 service treatment record.

If aggravation is found for any spine disorder identified, the clinician should determine the baseline manifestations such found prior to aggravation and the increased manifestations, which, in the clinician's opinion, are proximately due to service-connected disabilities. 

The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

An examination should only be provided to the Veteran if the clinician feels that another examination is necessary in order to provide the requested opinion.  
If the clinician is unable to offer any of the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Issue a SOC as to the claim for entitlement to service connection for a right hip disability.  This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his attorney should be informed of this fact.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


